DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Cheng et al. U.S. PGPUB No. 2012/0153145 discloses a charged particle beam device that irradiates a sample with a charged particle beam, the charged particle beam device comprising: a computer (“computer” [0081]) configured to provide a screen interface 401 for inputting an operation specifying an operation of the charged particle beam device ([0108]), wherein the computer provides, on the screen interface, a component set 406 in which one or more operation components for specifying an operation to be performed by the charged particle beam device are arranged (“information relating to the sample (process name of the sample when the sample is prepared, film thickness of the resist, material, pattern and the like) is selected. After that, processing at S101 in FIG. 8 is conducted, and the processing is conducted through S111” [0108]), the computer includes a storage device 21 that stores a database for recording a history of performing the operation (if there is measurement history of the charging relaxation time constant with the equal sample in the past, the charging relaxation time constant is read out of the storage device 21. If there is no measurement history, the constant is specified from the input device 19 or a 
Aso et al. U.S. PGPUB No. 2018/0288865 discloses a charged particle beam device that irradiates a sample with a charged particle beam, the charged particle beam device comprising: a computer 30 configured to provide a screen interface 35 for inputting an operation specifying an operation of the charged particle beam device (“Each of the six buttons BTs is the operation object to which the second lens mode received by the display controller 473 as the target first operation item is assigned” [0127]), wherein the computer 30 provides, on the screen interface 35, a component set (BTs in figure 6) in which one or more operation components for specifying an operation to be performed by the charged particle beam device are arranged side by side (“Each of the six buttons BTs is the operation object to which the second lens mode received by the display controller 473 as the target first operation item is assigned” [0127]). However, although Aso discloses a storage unit 42 that stores the various programs ([0092]), there is no explicit disclosure that the storage device stores a database for recording a history of performing the operation, or that the computer presents the 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device that irradiates a sample with a charged particle beam, the charged particle beam device comprising: a computer with a screen interface providing a component set of operation components for specifying an operation to be performed by the charged particle beam device; wherein the component set is arranged side by side, and includes an operation component that is recommended in accordance with a history of performing the operation.

Regarding dependent claims 2-12; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881